Justice EID,
concurring in part and concurring in the judgment only in part.
The majority holds that the Ski Safety Act ("SSA") limits the Stamps' recovery of compensatory damages in their wrongful death claim to $250,000. The majority reaches this result by reasoning that the SSA's legislative purpose requires the term "injury," as it is used by the SSA, to mean "injury or death." Maj. op. at 442, 446. While I agree with the majority's result, I disagree with its reasoning. In my view, the wrongful death claim *451brought by the Stamps falls within the plain language of the SSA's compensatory damages cap because it is a "derivative claim brought by any claimant" that derives from an "injury]" to a "skier." § 33-44-1183, C.R.S. (2007). Because the majority unnee-essarily delves into the legislative purpose behind the SSA in order to stretch the term "injury" to include "death," I respectfully concur only in the judgment it reaches in Part IV.A.
I.
The SSA's compensatory damages cap provides that:
The total amount of damages which may be recovered from a ski area operator by a skier ... who is injured ... shall not exceed one million dollars, present value, including any derivative claim by any other claimant, which shall not exceed two hundred fifty thousand dollars, present value....
§ 88-44-1133 (emphasis added). Thus, the cap applies to "any derivative claim by any other claimant" that derives from an "in-jur[y]" to a "skier." The Stamps argue that their wrongful death claim does not derive from a skier's injury but rather a skier's death, and that therefore this cap does not apply.
The majority agrees with the Stamps' argument regarding the nature of their wrongful death claim as deriving from a skier's death, and focuses its energies on how the term "injury" can be interpreted broadly enough to include "injury or death." Maj. op. at 442-47. In my view, the majority's mistake is its acceptance of the Stamps' premise that their claim derives from a skier's death. Indeed, Colorado wrongful death law makes clear that a wrongful death claim is derived from the claim that the decedent could have brought had she survived her injuries.
The Wrongful Death Act ("WDA") provides that:
When the death of a person is caused by a wrongful act, neglect, or default of another, and the act, neglect, or default is such as would, if death had not ensued, have entitled the party injured to maintain an action and recover damages in respect thereof, then, and in every such case, the person who or the corporation which would have been liable, if death had not ensued, shall be liable in an action for damages notwithstanding the death of the party injured.
§ 13-21-202, C.R.S. (2007) (emphasis added). Any wrongful death claim, then, contains two elements: (1) the death of a person, and (2) a wrongful act that would have entitled the person "injured" to maintain an action, had the person survived. We have described a wrongful death claim as a "derivative" claim because-as its second element demonstrates-it depends upon the claim that the decedent would have had if she had survived her injuries. See, e.g., Steedle v. Sereff, 167 P.3d 185, 140 (Colo.2007) ("[The right of heirs to collect damages in a wrongful death case ... is wholly derivative of the injury to the decedent."); Pizza Hut of Am., Inc. v. Keefe, 900 P2d 97, 102 (Colo.1995) ("IA wrongful death claim] is derivative of and dependent upon the right of action which the decedent would have had, had she survived her injuries."). Consequently, a derivative claim, such as wrongful death, is "subject to the same defenses available to the underlying claims." Elgin v. Bartlett, 994 P.2d 411, 416 (Colo.1999); see also Lee v. Colo. Dep't of Health, 718 P.2d 221, 288 (Colo.1986) (holding that the comparative negligence of the decedent will reduce the recovery available in a wrongful death action brought by the decedent's heirs).
The derivative nature of a wrongful death claim therefore stems not from the decedent's death, although that is an element of the claim, but rather from the fact that it is dependent upon the claim the decedent would have had if she had survived her injuries. As applied to the facts of this case, the Stamps' wrongful death claim is derivative of, and dependent upon, any claim that Ashley would have had if she had survived her injuries. When viewed in this light, their claim falls within the statutory language of the SSA's compensatory damages cap because it is a "derivative claim brought by any claim*452ant" that derives from an "injur[y]" to a "skier."
It is important to note, however, that although a wrongful death claim is properly characterized as a derivative claim, it remains separate and distinct from any claim possessed by the decedent. As we held more than a half century ago, a wrongful death claim does not simply transfer the decedent's cause of action to the decedent's heirs; rather, it creates a statutory right of recovery that is separate and distinct from the cause of action that the decedent would have had if she had survived. Fish v. Liley, 120 Colo. 156, 162-68, 208 P.2d 930, 933 (1949). In particular, the damages elements of a wrongful death claim differ from those that would have been considered in the personal injury action that could have been brought by the decedent had she survived. Id. at 160, 208 P.2d at 982; see also Colo. Comp. Ins. Auth. v. Jorgensen, 992 P.2d 1156, 1164 n. 6 (Colo. 2000) ("[A derivative claim gives] rise to a separate and individual right to recover damages."); § 18-21-2083, C.R.S. (2007) (limiting damages in wrongful death actions). In the ski-injury context, however, the SSA's compensatory damages cap has modified the damages calculation in a wrongful death action. See §§ 88-44-1188 & -11l4, CRS. (2007) (limiting damages arising from ski-related injuries and providing that the SSA controls over any inconsistent laws or statutes). Because the Stamps' wrongful death claim is a "derivative claim by [a] ... claimant" that derives from an "injury]" to a "skier," it falls within the language of section 33-44-1183, and the SSA's compensatory damages cap applies.
IL.
Onee it is established that a wrongful death claim derives from injury to the decedent, rather than his or her death, the statutory pieces of the puzzle under the SSA fall into place. For example, section 33-44-112 prohibits skiers from making any claim against a ski area operator "for injury resulting from any of the inherent dangers and risks of skiing" (emphasis added). If a skier dies as a result of the inherent dangers of skiing, a wrongful death claim brought by the skier's heirs would fail because, had the skier survived and brought an injury claim herself, it would have failed.
Similarly, section 88-44-104 provides that any violation of the SSA constitutes negligence per se "to the extent such violation causes injury to any person" (emphasis added). In the case in which a violation of the SSA causes death, the wrongful death claim would be permitted to proceed on a negli-genee per se theory as well because the skier herself would have been permitted to proceed on that theory had she survived and brought an injury claim.
Finally, the Stamps have concentrated on the fact that section 88-44-110 shields ski area operators from liability "for injury or death to any [competitive skier] caused by course, venue, or area conditions that a visual inspection should have revealed or by collisions with other competitors" (emphasis added). They rely on this language for the proposition that the legislature intended to distinguish between injury and death, and therefore, the SSA's compensatory damages cap does not apply to wrongful death actions because it only contains the term "injury." Yet, as developed above, it would have made no sense for the legislature to use the terminology "injury or death" in the compensatory damages cap because wrongful death claims derive from injury, not death.
The fact that the legislature did use the phrase "injury or death" in one provision of the SSA does not change the operation of the WDA, and the WDA specifies that wrongful death claims derive from injury, not death. Therefore, all such claims-whether made in connection with death caused by competitive skiing, the inherent dangers of skiing, or negligence per se-should be analyzed in the same manner: The wrongful death claim depends upon (ie., derives from) whether the skier would have had a successful claim if she had survived her injuries. Under section 83-44-110, if a skier was killed by a "course, venue, or area condition[ ] that a visual inspection should have revealed," then a wrongful death claim would fail, not because the provision prohibits liability for "injury or death," but rather because the ski area oper*453ator would not have been liable for the skier's injuries had she survived.
The Stamps have suffered a terrible loss. Yet it is for the legislature, not us, to decide whether to add a felonious killing exception to the SSA's damages cap. Because the current version of the cap does not contain such an exception, the Stamps' recovery of compensatory damages for their wrongful death claim is limited to $250,000.
II.
I agree with the majority that the SSA's compensatory damages cap, section 83-44-113, applies to the Stamps' wrongful death claim. In my view, however, it is not necessary to stretch the term "injury," as used in that provision, to include "death." Instead, I believe that the Stamps' wrongful death claim derives from an "injury]" to a "skier" under the plain language of the cap. Accordingly, I respectfully concur only in the majority's judgment as to Part IV.A, and join the remainder of its opinion.